



COURT OF APPEAL FOR ONTARIO

CITATION: Tran v. University of Western Ontario, 2016 ONCA
    978

DATE: 20161223

DOCKET: C61973

Doherty, MacPherson and Lauwers JJ.A.

BETWEEN

Leanne Tran

Plaintiff (Appellant)

and

The University of Western Ontario
, Justin
    Amann,
Christopher Watling, Salvatore Spadafora, Stewart Kribs,
Roya Etemad-Rezai, David Bach and Terri Paul

Defendants (
Respondents
)

Michael B. Fraleigh and Martine S.W. Garland, for the
    appellant

Ashley Richards and Sean Murtha, for the respondent

Heard: December 9, 2016

On appeal from the order of Justice Sean F. Dunphy of the
    Superior Court of Justice, dated March 11, 2016, with reasons reported at 2016
    ONSC 1781.

Lauwers J.A.:


[1]

This is the second appeal in a saga that began when Leanne Tran, the
    appellant, issued a statement of claim on January 11, 2013. In the pleadings motion
    leading to the first appeal, the respondents on the motion successfully moved
    to strike all her claims against the individual faculty members, and against
    the University of Western Ontario (UWO), for intimidation. The reasons were
    reported at 2014 ONSC 617. This court gave Dr. Tran leave to amend her
    statement of claim in a judgment released April 30, 2015, with reasons reported
    at 2015 ONCA 295.

[2]

Dr. Tran then amended the statement of claim and the defendants moved to
    strike portions of it on a number of grounds. The motion judge largely granted
    their motion. This second appeal is quite narrow and only challenges the motion
    judges disposition respecting the conspiracy claim against two of the
    defendants, Dr. Amann and Dr. Kribs.

[3]

On the motion under appeal, the defendants attacked the conspiracy claim
    under r. 21.01 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194
    as disclosing no reasonable cause of action, since, on the face of the pleading,
    the material facts relevant to her claim for conspiracy were discovered by
    November 2007  more than five years before the action was started. Accordingly,
    the motion judge found the cause of action in conspiracy was time-barred under
    the
Limitations Act, 2002
, S.O. 2002, c. 24, Sched. B.

[4]

For the reasons that follow, I would allow the appeal.

A.

background facts

[5]

I largely paraphrase from the statement of background facts provided in
    this courts earlier decision. Dr. Tran is a medical doctor and was a radiology
    resident in the diagnostic radiology programme of the Schulich School of
    Medicine and Dentistry at UWO. She experienced difficulties throughout the programme
    and was eventually dismissed for unprofessional conduct.

[6]

Dr. Tran brought an action against UWO and the individual defendants,
    who were administrators and supervisors in the residency programme. She argued
    that unfair treatment by the defendants ultimately led to her inability to
    complete the programme and to practise as a radiologist. Her original statement
    of claim pleaded causes of action in negligence, negligent misrepresentation,
    intimidation, breach of trust, breach of fiduciary duty and duty of good faith,
    breach of contract, inducing breach of contract, interference with economic
    relations and conspiracy. She sought damages totalling more than $20 million.

[7]

The basic conspiracy allegation against Dr. Amann and Dr. Kribs is set
    out at para. 32 of the amended statement of claim, which provides:

Dr. Tran states that upon her return to training, Drs. Amann
    and Kribs planned, agreed and conspired to undertake actions which would create
    or contribute to a hostile work environment for Dr. Tran, in order to force her
    to resign, be removed or be dismissed from the Residency Radiology Program.

B.

The nature of this appeal

[8]

The motion judge granted an order in terms of paras. a) to g) of the defendants
    amended notice of motion, which are set out here since they show the broad
    reach of the motion and, by contrast, show the narrowness of this appeal:

a) An Order striking the claim of conspiracy, without further
    leave to amend, on the basis that the Amended Statement of Claim fails to
    disclose a reasonable cause of action, because it is plain and obvious that it
    has been commenced outside of the applicable limitation period;

b) An Order striking the claims against Christopher Watling,
    Roya Etema[d]-Rezai, David Bach and Terri Paul, without further leave to amend,
    on the basis that these claims disclose no reasonable cause of action as
    against these individual defendants;

c) An Order striking the claims of negligence, inducing breach
    of contract and negligent misrepresentation as against Dr. Kribs, on the basis that
    the Amended Statement of Claim discloses no reasonable cause of action in
    regards to these claims;

d) An Order striking the claim of negligence as against Dr.
    Amann, on the basis that the Amended Statement of Claim discloses no cause of
    action in regards to this claim;

e) An Order striking the claim of interference with economic
    relations as against all defendants, without further leave to amend, on the
    basis that the claim fails to plead the necessary elements of the tort of
    interference with economic relations;

f) An Order striking the claim of negligent misrepresentation
    as against all defendants, without further leave to amend, on the basis that
    the claim fails to plead the necessary elements of the tort of negligent
    misrepresentation;

g) An Order striking paragraphs 26, 35, 51, 53, 60, 92, 98, 99,
    115, 127, 129, 133 of the Amended Statement of Claim, on the basis that the
    allegations contained within these paragraphs fall within the discretion of the
    UWO and, as such, disclose no reasonable cause of action.

[9]

Dr. Tran does not appeal all the provisions of this comprehensive order.
    She asks only that she be permitted to pursue her claim against Dr. Amann and Dr.
    Kribs in conspiracy, which is set out in para. 142 of the amended statement of
    claim. It provides:

142. Dr. Tran states that the actions of Drs. Amann, Kribs,
    Etemad-Rezai and Bach were relied upon by Drs. Paul and Watling to justify the
    Report and Dr. Trans dismissal from the Radiology Residence Program. Drs. Paul
    and Watling became a party to the Conspiracy by colluding with Drs. Amann,
    Kribs, Etemad-Rezai and Bach to create improper, unjust and unwarranted reasons
    for Dr. Trans dismissal from the Radiology Residence Program, and causing her
    to be unjustly removed from the Radiology Residence Program.

[10]

In the alternative, Dr. Tran seeks an order for leave to amend the
    amended statement of claim in relation to conspiracy.

C.

Analysis

[11]

I agree with Dr. Trans submission that the motion judge erred in giving
    effect to the presumption in s. 5(2) of the
Limitations Act, 2002
regarding
    the date on which she was deemed to know she had a cause of action in
    conspiracy, because the issue of discoverability under s. 5(1) of the Act had
    not yet been properly developed in the pleadings.

[12]

Section 5 of the
Limitations Act, 2002
provides:

5. (1) 
    A claim is discovered on the earlier of,

(a)      the day on which the person with the claim
    first knew,

(i)       that the injury, loss or damage had
    occurred,

(ii)      that the injury, loss or damage was caused
    by or contributed to by an act or omission,

(iii)     that the act or omission was that of the
    person against whom the claim is made, and

(iv)     that, having regard to the nature of the
    injury, loss or damage, a proceeding would be an appropriate means to seek to
    remedy it; .

Presumption

(2)  A person
    with a claim shall be presumed to have known of the matters referred to in
    clause (1) (a) on the day the act or omission on which the claim is based took
    place, unless the contrary is proved.

[13]

The heart of the motion judges reasoning on the conspiracy claim is
    found at paras. 37-39 of the decision. First, the motion judge recapitulated
    the allegations against Dr. Amann and Dr. Kribs, at para. 37:

Paragraph 32 of the Amended Claim pleads that Dr. Amann
    and Dr. Kribs conspired to take actions that would create or contribute to a hostile
    work environment for Dr. Tran in order to force her to resign, be removed or be
    dismissed from the Residence Radiology Program and that they did so upon her
    return to training in 2007. Other defendants are alleged to have joined the
    pre-existing conspiracy. Dr. Bach and Dr. Etemad-Rezai are pleaded to have
    done so and committed a variety of acts in furtherance of the conspiracy
    between 2007 and December 10, 2010.

[14]

The December 10, 2010 date looms because it is two years before the notice
    of action was issued on December 12, 2012. Anything before that date would, but
    for discoverability, be time-barred.

[15]

The motion judge next turned his mind to the criteria under s. 5(1)(a)
    of the
Limitations Act, 2002
, which relate to discoverability, at
    para. 38:

Taken as a whole, all four elements for the discovery of the
    conspiracy claim required by s. 5 of the
Limitations Act
are pleaded by
    the plaintiff, regardless of whether the conspiracy claim itself is adequately
    pleaded. The fact of the agreement to conspire is pleaded. Actions taken in
    furtherance to the agreement and damages arising are all alleged to have
    occurred and to have occurred prior to December 10, 2010. It is not necessary
    that all of the evidence necessary to prove a claim be known. It is not necessary
    that legal advice be received to connect the dots to appreciate that a claim
    is the appropriate means to seek a remedy. In particular, it is not necessary
    that the full extent of resulting damages be appreciated so long as the
    existence of some damage related to the allegedly wrongful act has occurred.

[16]

I take no issue with the general pleading principles the motion judge
    cited, which readily emerge from the cases. The problem creeps in when the
    motion judge concluded that, since all of the actions pleaded in furtherance of
    the conspiracy occurred before December 10, 2010, the action must be time-barred:

In my view, the four discoverability criteria of s. 5(1)(a) of
    the
Limitations Act
are alleged by the Amended Claim to have occurred
    prior to December 10, 2010. The onus therefore falls upon the plaintiff [to]
    plead facts to discharge the onus contained in s. 5(2) of the
Limitations
    Act
. No such facts have been pleaded.

[17]

There are two basic difficulties with these statements. First, I observe
    that the most successful conspiracy is one in which the target remains
    completely unaware of it. The crucial element, which the motion judge did not
    mention or take into account in his assessment of discoverability, is when Dr.
    Tran became aware of the conspiracy. This was an error. While she knew of
    certain actions taken by the defendants, her understanding of those actions as
    indicative of a conspiracy could only be retrospective. This aspect of the
    cause of action in conspiracy plainly engages the discoverability elements of
    the
Limitations Act, 2002
.

[18]

Second, there is a related procedural error. Normatively, as this court
    observed in
Beardsley v. Ontario
(2001), 57 O.R. (3d) 1 (C.A.), at
    paras. 21-22: The expiry of a limitation period does not render a cause of
    action a nullity; rather, it is a defence and must be pleaded.

[19]

The reason for the staged approach to pleading a limitation defence was
    explained by D.M. Brown J. (as he then was) in
Greatrek Trust S.A./Inc. v.
    Aurelian Resources Inc.
, [2009] O.J. No. 611,(S.C) at para. 18:

Although the
Beardsley
decision leaves open the
    theoretical possibility of a limitations-based Rule 21.01(1)(a) motion prior to
    the filing of a statement of defence, in my view courts should do nothing to
    encourage such a practice. A court cannot gain a complete picture of the issues
    in a case without reading all the pleadings. To permit defendants to move to strike
    using yet-to-be-pleaded limitation defences would distort the pleadings
    process.
Rule 25.06 does not require plaintiffs to plead their claims
    anticipating defences which might be raised. Replies function to respond to
    pleaded defences
: Rule 25.08(2). As the Court of Appeal observed in
Beardsley
,
    these rules ensure procedural fairness. [Emphasis added.]

[20]

Justice Laskin expressly agreed with Brown J.s comments in
Metropolitan
    Toronto Condominium Corporation No. 1352 v. Newport Beach Development Inc.
,
    2012 ONCA 850, 113 O.R. (3d) 673, at para. 115. He elaborated, at para. 116:

The rules call for a limitation defence to be pleaded in the
    statement of defence. A plaintiff is entitled to reply to a statement of
    defence and put before the court further facts, for example, on the question of
    the discoverability of the claim.
Only in the rarest of cases
- and this
    is not one of them -
should this court entertain a defendant's motion to
    strike a claim based on the limitation defence where the defendant has yet to deliver
    a statement of defence.
[Emphasis added.]

[21]

In my view, this case too is not one of those rarest of cases. The
    preferable procedure would have been to require the defendants Dr. Amann
    and Dr. Kribs to file a statement of defence asserting a limitation defence
    under the
Limitations Act, 2002
, to which Dr. Tran would be entitled
    to respond by way of reply and assert the date on which she discerned the
    existence of a conspiracy. Only at that point would the issue of
    discoverability be fully joined. The motion judge erred in effectively
    addressing the limitation issue as if this were not a pleadings motion but a
    motion for judgment on the limitation defence.

[22]

I refrain from commenting on the other approach to discoverability taken
    by Dr. Tran concerning the application of s. 5(1)(a)(iv) of the
Limitations
    Act, 2002
, which would postpone the date of discovery to the day on which,
    having regard to the nature of the injury, loss or damage, a proceeding would
    be an appropriate means to seek to remedy it. She argues that it would not
    have been appropriate for her to start the action until her dismissal from the
    programme on July 8, 2011. Until that date she was the subject of a university
    investigation related to professional misconduct and still had some hope of
    exoneration, which would have been scotched by commencing a lawsuit. Dr. Tran
    invokes this courts decision in
Brown v. Baum
,

2016 ONCA
    325, 348 O.A.C. 251 in which the court found that the limitation period in a
    medical malpractice suit did not start until the surgeons last effort to
    repair his alleged surgical errors. I would leave the saliency of this issue to
    the ultimate trier of fact, if it is asserted.

[23]

As noted, Dr. Tran asks that para. 142 of her amended statement of claim
    be permitted to proceed. The motion judge struck the conspiracy claim against
    Dr. Etemad-Rezai, Dr. Bach, Dr. Paul and Dr. Watling for reasons not related to
    the limitation defence and that part of his order was not appealed. Given the
    outcome of the motion and the limited nature of this appeal, para. 142 must be
    amended and I would give Dr. Tran leave to do so.

[24]

In the notice of appeal, Dr. Tran also asked that para. 115 of the
    amended statement of claim be permitted to proceed. Paragraph 115 provides:

By failing to ensure that a proper and independent
    investigation was conducted, UWO breached its fiduciary duty, duty of care and
    the express or implied terms of the Contract.

[25]

The notice of appeal argues that the motion judge struck para. 115
    after incorrectly determining that this paragraph related to the conspiracy
    claim, and notwithstanding that this relief was not sought by the Individual
    Respondents on the motion. The appellants factum was silent on the issue, and
    it was not pursued in oral argument. The motion judge addressed para. 115 of
    the amended statement of claim in paras. 51, 54, 78, and 92. The nub of his
    decision to strike para. 115 is set out, at para. 92:

Paragraph 115 faults the University for failing to have
    conducted an independent investigation of the complaints made against her that
    resulted in her dismissal. I would find that the conduct of an internal
    investigation and complaints process to be within the realm of academic
    discretion that is protected from suit. What administrative law remedies are or
    were available to her in respect of that investigation is an entirely different
    matter. I would strike paragraph 115.

[26]

Dr. Tran did not appeal the academic discretion determination, and I
    would dismiss the appeal on the striking of para. 115 on that basis.

[27]

The respondents raise two arguments that I would reject. First, counsel
    submits that the conspiracy claim against Dr. Amann and Dr. Kribs is
    redundant. The issue in argument was whether UWO would accept liability if it
    were found that Dr. Amann and Dr. Kribs were liable for conspiracy, since
    that would not normally be within the scope of their duties for which UWO would
    be vicariously liable. In oral argument, counsel clarified that UWO accepts it
    would be vicariously liable for any torts committed by the defendants,
    including conspiracy.

[28]

As comforting as UWOs position might be for Dr. Tran, it does not give
    this court a legal basis for striking the conspiracy claim against Dr. Amann
    and Dr. Kribs. Dr. Tran is free to structure her case as she sees fit within
    the
Rules of Civil Procedure
.

[29]

Second, respondents counsel points out that UWO did file a statement of
    defence in which it asserted a defence under the
Limitations Act, 2002
.
    Accordingly, she argues, the amended statement of claim should have set out the
    date by which Dr. Tran discovered the conspiracy. I do not agree, for the
    reasons set out above on the role and sequence of the pleadings at issue. Moreover,
    UWO, Dr. Amann and Dr. Kribs are separate defendants.

D.

Disposition

[30]

I would allow the appeal and grant Dr. Tran leave to amend para. 142 of her
    amended statement of claim. I would award costs to Dr. Tran for the appeal
    fixed in the amount of $15,000 all-inclusive, payable by the respondents. I
    would reduce the costs award on the motion against Dr. Tran by twenty percent
    to account for the respondents substantial victory in the court below and the
    relatively narrow scope of this appeal

P. Lauwers J.A.

I agree Doherty J.A.

I agree J.C.
    MacPherson J.A.

Released: December 23, 2016


